DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendment filed 1 December 2021 has addressed the objections to the claims and rejections under 35 U.S.C. 112(b). Accordingly, the objections to the claims and rejections under 35 U.S.C. 112(b) have been withdrawn.
Applicant's arguments filed 1 December 2021 have been fully considered but they are not persuasive. Regarding Claims 5 and 15, and the rejections under 35 U.S.C. 112(a) Applicant argues on Page 7 of the Remarks that the disclosure in Par. 0024 clearly conveys to one of ordinary skill in the art that Applicant was in possession of the pushbutton and its function. Par. 0024 discloses, “A pushbutton 32 on the hinge 24 allows a user to quickly and easily decouple the lid 16 from the bowl 12 by depressing the button 32 for cleaning and the like.”
Examiner respectfully submits that per MPEP 2163.02, “An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention.” “Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention.”  While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, an original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved. In the instant Application, the only disclose to the pushbutton is with respect to the function it performs, decoupling the lid. There are no words, structures, figures or diagrams to show how the function is performed. For example, is the lid coupled magnetically, electrically, or by a physical structure such as a latch or pawl? Is the “button” merely a spot to hold the lid to pull the lid off the work bowl? The drawings (Figs. 2 and 3) merely show the button (32) with a depending leg (26). This is no disclosure of how the button (32), which is on the lid (16) could cause the depending leg (26) to decouple from the slot (28). Therefore, the rejection is maintained.
Regarding the rejection under 35 U.S.C. 103 of Claims 1, 4, 6, 10-12, 14, and 17-19 over Krasnai in view of Payen, Applicant argues on Page 10 of the Remarks that Payen does not disclose that the lid and coupling member are removable from a work bowl and that it appears that fixing part 12 is permanently received in cavity 15. Examiner respectfully submits that Fig. 4 of Payen discloses a lid (7) and coupling member (12) fitting into a cavity provided for mounting the lid on the main body. Further, Payen discloses that, in other variants, screw-fastening or equivalent means may be used to mount the lid on the main body. In particular, Payen discloses, that “Regardless of the type of fixing considered, the assembly is disassemblable, and preferably disassemblable by the user, without any special equipment” (Col 5, L33-35). Therefore, Payen discloses that the lid and coupling member are removable from the work bowl. The rejection is maintained.
Applicant's arguments not addressed above have been considered but are moot because the arguments do not apply to the current combination of references being used in the current rejection. Applicant's amendment necessitated the new grounds of rejection as set forth in the Office Action below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claims 5 and 15, the specification does not convey to one skilled in the art that the inventor has possession of a pushbutton being selectively actuatable to decouple said lid from said work bowl.  The drawings do not provide any relevant identifying characteristics such as complete structure or functional characteristics when coupled with correlation between structure and function.  A description of what the push button does, rather than what it is, is not sufficient.  Put differently, the claims define the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved.  Further, one of ordinary skill in the art would not know how the pushbutton (32) interacts with the leg (26) to decouple the lid from the work bowl.  No structure is discloses which causes an interaction between the pushbutton, leg, or slot to achieve the claimed result.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 6-10, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krasnai (CA 2714947) in view of Payen et al., hereinafter Payen (U.S. 6,851,351).
Regarding Claim 1, Krasnai discloses a base (Base: Page 1);
a motor disposed within said base (A motor housed in the base: Page 1);
an output shaft operatively connected to said motor and extending outwardly from said base, said output shaft being rotatable about a shaft axis upon actuation of said motor (A blade rotationally driven by the motor: Page 1);
a work bowl received on said base (A bowl mounted on the base: Page 1 & Fig. 2, #1); and
a lid removably connected to said work bowl (Remove the lid: Page 3).  Krasnai is not explicit to how the lid is connected to the work bowl and therefore does not disclose said work bowl having a receiving 
wherein said lid is pivotable between a first position, in which said lid rests atop said work bowl and substantially encloses an interior of said work bowl, and a second position, in which said lid is pivoted out of alignment with said work bowl to provide access to said interior of said work bowl; and
wherein said coupling member is spring biased; and
wherein said lid, including said coupling member, are removable from said work bowl.
Payen teaches a container/work bowl and lid, said work bowl (2) having a receiving channel (Cavity: Fig. 4, #15) on an upper portion thereof (See Fig. 4) and a lid (Lid: Fig. 3, #7) having a coupling member received in said receiving channel (Fixing part: Fig. 4, #12); wherein said lid is pivotable between a first position, in which said lid rests atop said work bowl and substantially encloses an interior of said work bowl (Close said main body: Col 3, L62), and a second position, in which said lid is pivoted out of alignment with said work bowl to provide access to said interior of said work bowl (See Fig. 1); and wherein said coupling member is spring biased (It is possible to incorporate into the subassembly suitable opening assistance means such as springs: Col 5, L9); and wherein said lid, including said coupling member, are removable from said work bowl (See Fig. 4 & Regardless of the type of fixing considered, the assembly is disassemblable, and preferably disassemblable by the user, without any special equipment: Col 5, L33-35) in order to open and close the container.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the lid coupling structure of Krasnai with the structure of Payen in order to open and close the container and allow for separation of the lid.
Regarding Claim 2, the combination of Krasnai and Payen teach all elements of claimed invention as stated above. Payen further teaches wherein said coupling member is received in said 
Regarding Claim 3, the combination of Krasnai and Payen teach all elements of claimed invention as stated above. Payen further teaches wherein said coupling member is removably received in said receiving channel (See Fig. 4 & Regardless of the type of fixing considered, the assembly is disassemblable, and preferably disassemblable by the user, without any special equipment: Col 5, L33-35)
Regarding Claim 6, the combination of Krasnai and Payen teach all elements of the claimed invention as stated above. Krasnai further discloses a latch (Lip: Fig. 2, #5) opposite a handle of said work bowl (See Fig. 4), said latch being configured to selectively engage a lip (Tongue: Fig. 2, #7) of said work bowl to retain said lid in said first position (See Fig. 2).
Regarding Claim 7, the combination of Krasnai and Payen teach all elements of the claimed invention as stated above. The combination of Krasnai and Payen further teach wherein: engagement of said coupling member with said receiving channel (See Payen), and said latch (See Krasnai), provide for secure attachment of said lid to said work bowl without rotation of said lid relative about a central axis extending through said work bowl (A lid adapted to cover a food processor bowl is designed to safely, securely and conveniently lock to the bowl without the need for twist-locking, or rotationally moving the lid relative to the bowl: Krasnai, Page 1).
Regarding Claim 8, the combination of Krasnai and Payen teach all elements of the claimed invention as stated above. Payen further teaches wherein in said second position, said lid remains attached to said work bowl (See Fig. 1).
Regarding Claim 9, Krasnai discloses a base (Base: Page 1); a motor disposed within said base (A motor housed in the base: Page 1); an output shaft operatively connected to said motor and extending outwardly from said base, said output shaft being rotatable about a shaft axis upon actuation of said 
Wherein said lid includes a spring-biased coupling member, said coupling member of said lid being received in said receiving channel of said work bowl to provide hinged connection between said lid and said work bowl; and
wherein said lid, including said spring-biased coupling member, are removable from said work bowl.
Payen 
Regarding Claim 10, the combination of Krasnai and Payen teach all elements of the claimed invention as stated above. Payen further teaches wherein said lid is hingedly connected to said work bowl and pivotable between a first position, in which said lid rests atop said work bowl and substantially encloses an interior of said work bowl (Close said main body: Col 3, L62), and a second position, in which said lid is pivoted out of alignment with said work bowl to provide access to said interior of said work bowl (See Fig. 1).
Regarding Claim 16, the combination of Krasnai and Payen teach all elements of the claimed invention as stated above. Krasnai further discloses a latch (Lip: Fig. 2, #5) opposite said handle of said work bowl (See Fig. 4), said latch being configured to selectively engage a lip (Tongue: Fig. 2, #7) of said work bowl to retain said lid in said first position (See Fig. 2).
Regarding Claim 17, Krasnai discloses a work bowl configured for mating attachment to a base of a food processor received on said base (A bowl mounted on the base: Page 1 & Fig. 2, #1), said work bowl having a handle (See Fig. 4); a lid connected (6) to said work bowl (See Fig. 4), wherein said lid and said work bowl are configured to provide for attachment of said lid to said work bowl without rotation of said lid about a central axis extending vertically through said work bowl (A lid adapted to cover a food processor bowl is designed to safely, securely and conveniently lock to the bowl without the need for twist-locking, or rotationally moving the lid relative to the bowl: Page 1). Krasnai is not explicit to a lid having a depending leg received in a slot in an upper surface of the work bowl and providing for hinged connection of said lid to said work bowl and pivotable between a first position, in which said lid rests atop said work bowl and substantially encloses an interior of said work bowl, and a second position, in which said lid is pivoted out of alignment with said work bowl to provide access to said interior of said work bowl; wherein said lid and said depending leg are removable form said work bowl.
Payen teaches a container/work bowl (2) and a lid (7) having a depending leg (Fixing part: Fig. 4, #12) received in a slot in an upper surface of the work bowl (See Fig. 4) and providing for hinged connection .
Claim 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krasnai and Payen, and further in view of Lane (U.S. 9,211,040).
Regarding Claims 5 and 15, the combination of Krasnai and Payen teach all elements of the claimed invention as stated above. The combination of Krasnai and Payen do not teach a pushbutton, said pushbutton being selectively actuatable to decouple said lid from said work bowl. However, Lane teaches a container including a lid (Lid: Fig. 8, #28) and container (Body: Fig. 8, #22) including a pushbutton (Button: Fig. 8, #32), said pushbutton being selectively actuatable to decouple said lid from said work bowl (Figs. 8-9 & Col 5, L59 - Col 6, L6; Col 6, L30-50. Examiner notes that the pushbutton of Lane allows the lid to be unlatched from the container and therefore decoupled) in order for a user with limited dexterity to easily open the container. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the latch mechanism of Krasnai with that of Lane to include a selectively actuatable pushbutton in order for a user with limited dexterity to easily open the container (Lane: Col 6, L52-53).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D. SWIATOCHA whose telephone number is (571)272-7022. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached at 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY D SWIATOCHA/Primary Examiner, Art Unit 3799